Exhibit 10.5

 

IPSCO Inc.

2005 Form 10-K

 

[g54421kki001.jpg]

 

IPSCO ENTERPRISES INC.


U.S. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


 

(As Amended and Restated Effective as of January 1, 2005)

 

--------------------------------------------------------------------------------


 

This Supplemental Executive Retirement Plan is executed by IPSCO Inc. on behalf
of IPSCO Enterprises Inc., a Delaware corporation having its principal place of
business in Illinois.

 

Section 1. Definitions.

 

Whenever used herein, unless the context clearly indicates otherwise, the
following words and phrases shall have the meanings herein specified, and the
following definitions shall be equally applicable to both the singular and
plural forms of any of the terms herein defined.  The masculine pronoun whenever
used herein shall include the plural, and the plural the singular, unless the
context clearly indicates a different meaning.

 

1.01         “Accrual Period” means the number of years (including fractions for
completed months) from the date of commencement of the Participant’s Continuous
Service to his Normal Retirement Date.

 

1.02         “Actuarial Equivalent” means a benefit of equivalent value based on
the 1994 Group Annuity Mortality Table for males and the Moody’s Aa long-term
corporate bond yield as of the December 31 preceding the year in which payment
is made, rounded up to the nearest 0.25%.

 

1.03         “Beneficiary” means the spouse of the Participant, unless a
different Beneficiary has been designated by the Participant.

 

1.04         “Board of Directors” or “Board” means the Board of Directors,
however constituted, of the Company.

 

1.05         “Canadian Pension Benefit” means the Actuarial Equivalent of the
benefit the Participant has accrued under one or more Canadian pension
arrangements, including but not limited to (i) the Pension Plan for Executives
of IPSCO Inc., (ii) the Pension Plan for U.S. Expatriates of IPSCO Inc.,
(iii) the IPSCO Inc. Canadian Supplemental Retirement Benefit Plan, and (iv) any
individual Canadian pension arrangement maintained for the Participant.

 

1.06         “Code” means the Internal Revenue Code of 1986, as amended.

 

1.07         “Company” means IPSCO Inc. and any subsidiary, affiliated and
associated company or companies as may be designated by the Board from time to
time, except that reference in the Plan to any action to be taken, consent,
approval, or opinion to be given or decision to be made shall refer to IPSCO
Inc. acting through its

 

1

--------------------------------------------------------------------------------


 

Board of Directors or any person or persons authorized by the Board of Directors
for the purposes of the Plan.

 

1.08         “Continuous Service” means the period of uninterrupted active
service rendered on a regular, permanent, full-time basis by the Participant to
the Company from his date of employment to the date of his termination of
service, death, or retirement, whichever occurs first.

 

1.09         Continuous Service shall not be broken by:

 

1.)            Any leave of absence of the Participant from his duties for which
he receives regular remuneration from the Company or periods of sabbatical
leaves and educational leaves of absence with the consent of the Company.

 

2.)            Any sick or accident leave of the Participant from his duties
authorized by the Company.

 

1.09         “Earnings” means the “Compensation” for the calendar year (prorated
for partial years) as defined under the IPSCO Enterprises Inc. Retirement
Savings and Profit Sharing Plan but without adjustment for the maximum
Compensation limit under Section 401(a)(17) of the Code, plus any amounts
deferred in that year by the Participant under a deferred compensation
arrangement maintained by the Company.  Any non-US compensation shall be treated
as US-source compensation for purposes of the Plan.

 

Notwithstanding the foregoing, unless the plan specifically provides otherwise,
Earnings are limited to $160,000 (US) per year (pro-rated for partial years)
(the “Earnings Limit”) for a Participant whose Termination Date occurs prior to
age 60.  For a Participant whose Termination Date is on or after age 60,
Earnings shall not be limited by the Earnings Limit.

 

1.10         “Effective Date” means January 1, 2005, the date the provisions of
the Plan take effect.

 

1.11         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

2

--------------------------------------------------------------------------------


 

1.12         “401(k) Shadow Account” means the accumulated value of the account
established on the Company’s books equal to the sum of (1) plus (2) where:

 

1.)            is the value of the Participant’s 401(k) Shadow Account as of
December 31, 2004; and

 

2.)            is 5% of the Participant’s Earnings in excess of the Code
Section 401(a)(17) limit, as indexed, (determined without regard to the Earnings
Limit) for each complete and partial calendar year of Continuous Service
beginning with the Effective Date and ending on the Termination Date.

 

The 401(k) Shadow Account shall be credited with contributions as of the end of
each calendar year or the Participant’s Termination Date, as applicable. 
Amounts credited to the 401(k) Shadow Account shall be credited with interest
equal to the same rate used under the IPSCO Deferred Compensation Plan.

 

1.13         “Final Earnings” means, unless otherwise specified in an appendix
the average annual Earnings of the Participant during the three consecutive
calendar years of his Continuous Service in which his Earnings were highest, and
shall mean the average annual Earnings during his actual period of Continuous
Service if such service is less than three calendar years.

 

1.14         “Participant” means an individual or group executive identified in
the discretion of the Company and referenced in an attached appendix.

 

1.15         “Plan” means the IPSCO Enterprises Inc. U.S. Supplemental Executive
Retirement Plan as set forth herein and as amended from time to time.

 

1.16         “Savings Plan Benefit” means the annuity equivalent of the benefit
the Participant has accrued under the IPSCO Enterprises Inc. Retirement Savings
and Profit Sharing Plan (the “Savings Plan”) on account of Company matching
contributions for each year he is eligible to participate in the Savings Plan. 
For this purpose, Company matching contributions shall include:

 

1.)            the full amount of matching contributions that would have been
made to the account of the Participant under the Savings Plan, assuming that
such Participant each year contributed the maximum amount of elective deferral

 

3

--------------------------------------------------------------------------------


 

contributions permitted thereunder with respect to such year, and

 

2.)            the amount of earnings paid thereon, or which would have been
paid thereon (assuming a fair and reasonable rate of interest selected by the
Company) had the maximum amount of elective deferral contributions been made by
such Participant.

 

The terms “elective deferral contributions” and “matching contributions” shall
have the meanings given such terms under the Savings Plan.  For purposes of the
Plan, “Discretionary Contributions” (as defined in the Savings Plan) shall not
be considered “matching contributions” under this Section 1.16.

 

1.17         “Termination Date” means the date the Participant’s Continuous
Service with the Company ends for any reason.

 

Section 2.  Purpose and Intent.

 

The Company has established the Plan for the purpose of providing pension
supplements to senior executives and certain group executives which, when
combined with other employment related benefits, will provide for the aggregate
level of retirement benefits specified herein.  The Plan is intended to be “a
plan which is unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA, and shall be interpreted and administered in a manner
consistent therewith.

 

The Plan as amended and restated herein is a continuation of the Plan in effect
immediately prior to the Effective Date.  Any benefit payable to a Participant
whose Termination Date or death occurred prior to the Effective Date shall be
governed by the terms as in effect at the time of the Participant’s Termination
Date or death.  The Plan as amended and restated herein is intended to comply
with Code Section 409A.

 

Section 3.  Participation.

 

The Participants in the Plan are referenced in the attached appendices.

 

Section 4.  Administration.

 

The Plan shall be administered by the Company.  The Company shall have the
authority to interpret the provisions of the Plan and decide all questions and
settle all disputes that may arise in connection with the Plan, all in the

 

4

--------------------------------------------------------------------------------


 

sole exercise of its reasonable discretion.  The Company may establish operative
and administrative rules and procedures in connection therewith, provided that
such procedures and rules are consistent with the requirements of section 503 of
ERISA.  All interpretations, decisions, and determinations reasonably made by
the Company shall be final, conclusive, and binding on all persons concerned.

 

Section 5.  Retirement Dates.

 

(a)           Normal Retirement Date

 

The Participant’s normal retirement date shall be the first day of the month
coincident with or next following his attainment of age 62, unless otherwise
specified in an appendix.

 

(b)           Early Retirement Date

 

The Participant may elect to retire on an early retirement date, which shall be
the first day of any month following his attainment of age 55.

 

(c)           Deferred Retirement Date

 

The Participant may postpone his retirement to a deferred retirement date, which
shall be the first day of any month subsequent to his normal retirement date and
prior to his 71st birthday.  If the Participant elects to postpone his
retirement, he shall continue to earn benefits in accordance with the terms and
provisions of the Plan while he remains in the active employment of the Company.

 

Section 6.  Benefits at Normal or Deferred Retirement Date.

 

(a)           Amount of Benefit

 

The annual retirement benefit payable in equal monthly installments commencing
at the Participant’s normal or deferred retirement date shall equal:

 

(i)            2% of his Final Earnings multiplied by his years of Continuous
Service (including fractions for completed months)

 

reduced, but not below zero by:

 

(ii)             the Participant’s Savings Plan Benefit; and

 

(iii)            the annuity equivalent of the value of his 401(k) Shadow
Account; and

 

5

--------------------------------------------------------------------------------


 

(iv)           the Participant’s Canadian Pension Benefit; and

 

(v)            any other applicable offsets as specified in an appendix.

 

(b)           Normal Form of Benefit

 

Unless otherwise specified in an appendix, the annual retirement benefit
described in Section 6(a) shall be paid monthly as a life annuity with one
hundred and eighty (180) payments guaranteed (the “Normal Annuity Benefit”)
commencing on the last day of the month in which the Participant retires and
continuing throughout the Participant’s lifetime with the guarantee that not
less than one hundred and eighty (180) monthly payments shall be made to the
Participant and his Beneficiary or at the election of the Participant an annuity
benefit actuarially equivalent to the Normal Annuity Benefit

 

Notwithstanding the foregoing, the total amount credited to the Participant’s
401(k) Shadow Account shall be paid as a lump sum in the calendar year in which
the Participant retires.

 

Section 7.  Benefits at Early Retirement Date.

 

(a)           Amount of Benefit

 

If the Participant retires on an early retirement date in accordance with
Section 5(b), unless otherwise specified in an appendix, he shall receive a
retirement benefit payable in equal monthly installments commencing on his early
retirement date equal to:

 

[A/B x (C x (1-D) – E)]-F

 

where

 

A

 

=

 

the Participant’s Continuous Service at his Termination Date(1)

 

 

 

 

 

B

 

=

 

the Participant’s Accrual Period

 

 

 

 

 

C

 

=

 

the Participant’s annual retirement benefit determined pursuant to
Section 6(a) but without regard to Sections 6(a)(ii), (iii), (iv) and (v)

 

--------------------------------------------------------------------------------

(1) Removed “lesser of” calculation because it appears moot.

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

D

 

=

 

the Early Retirement Reduction Factor (as defined in Section 7(b))

 

 

 

 

 

E

 

=

 

the Participant’s Savings Plan Benefit and the annuity equivalent of the 401(k)
Shadow Account

 

 

 

 

 

F

 

=

 

the Participant’s Canadian Pension Benefit and any other applicable offsets as
specified in an appendix

 

(b)           When Benefits are Payable

 

The annual retirement benefit determined pursuant to Section 7(a) shall be
payable at the Participant’s early retirement date.  If the Participant’s annual
normal retirement benefit is payable at an early retirement date in accordance
with Section 5(b), the annual retirement benefit determined in
Section 7(a) shall reflect a reduction of 0.3% for each complete month the
Participant’s early retirement date precedes age 60, unless otherwise specified
in an appendix.

 

Notwithstanding the foregoing, the total amount credited to the Participant’s
401(k) Shadow Account shall be paid as a lump sum in the calendar year in which
the Participant retires.

 

Section 8.  Benefits on Termination of Service Before Early Retirement Date.

 

(a)           Amount of Benefit

 

If a Participant’s Termination Date occurs before he reaches his Early
Retirement Date, the annual retirement benefit payable in equal monthly
installments the Participant shall be entitled to at his Normal Retirement Date,
unless otherwise specified in an appendix, shall equal:

 

[A/B x (C-E)]-F

 

where

 

A

 

=

 

the Participant’s Continuous Service at his Termination Date

 

 

 

 

 


B


 


=


 


THE PARTICIPANT’S ACCRUAL PERIOD

 

7

--------------------------------------------------------------------------------


 

C

 

=

 

the benefit determined under Section 6(a) but without regard to Sections
6(a)(ii),(iii),(iv) and (v)

 

 

 

 

 

E

 

=

 

the Participant’s Savings Plan Benefit and the annuity equivalent of the 401(k)
Shadow Account

 

 

 

 

 

F

 

=

 

the Participant’s Canadian Pension Benefit and any other applicable offsets as
specified in an appendix

 

(b)           When Benefits are Payable

 

The annual retirement benefit determined pursuant to Section 8 shall be payable
at the Participant’s Normal Retirement Date. Notwithstanding the foregoing, if
the Participant’s annual normal retirement benefit is payable at an Early
Retirement Date in accordance with Section 5(b), the annual retirement benefit
determined in Section 8 shall be reduced in accordance with Section 7(b).

 

Notwithstanding the foregoing, the total amount credited to the Participant’s
401(k) Shadow Account shall be paid as a lump sum in the calendar year in which
the Participant terminated employment.

 

Section 9.  Change in Control Benefits.

 

Notwithstanding any provision of the Plan to the contrary, in the event of an
Involuntary Termination of a Participant’s employment within twenty-four (24)
months following a Change in Control, the following shall apply:

 

(a)           Earnings

 

Earnings shall be determined without regard to the Earnings Limit.

 

(b)           Amount and Form of Benefit

 

The annual retirement benefit payable in equal monthly installments shall be
determined under Section 6(a) of the Plan and payable in such form as provided
in Section 6(b) of the Plan. Benefit payments shall commence upon the
Participant’s Involuntary Termination and shall not be reduced due to benefit
payments commencing prior to the Participant attaining any

 

8

--------------------------------------------------------------------------------


 

specified age and any benefits paid to a Participant prior to the Participant’s
Early Retirement Date as a result of this paragraph will be paid to the
Participant with a reduction based on the discounted value of the receipt of the
benefit prior to the Early Retirement Date.

 

(c)           Funding

 

Upon a Participant’s Involuntary Termination, the Company shall fund through the
IPSCO Enterprises Inc. Executive Compensation Trust (or a similar grantor trust
arrangement) an actuarially determined amount sufficient to satisfy the benefit
obligations to the Participant under the Plan.

 

(d)           “Change in Control”

 

A “Change in Control” means the occurrence of any of the following events:

 

(i)            any change, either through the issue, transfer, acquisition,
conversion, exchange or otherwise of shares, or through amalgamation,
arrangement, merger or otherwise (the “Transaction”), as a result of which the
Company ceases to exist as a separate legal entity and the beneficial
shareholders of the Company immediately before such change (not including any
other party to the Transaction or any such beneficial shareholder who was also a
shareholder in such other party before the Transaction) hold less that 50% of
the shares or other securities of the entity resulting from the change entitled
to vote generally in the election of the directors of the entity;

 

(ii)           any change, either direct or indirect, in the beneficial
ownership of common shares as a result of which a Person or a group of Persons
acting jointly or in concert at arm’s length to the Company, either individually
or together with its or their associates and affiliates, beneficially owns more
than 20% of all of the common shares of the Company.  For purposes of this
clause (ii), the terms “associate”, “affiliate” and “beneficial ownership” shall
have the same respective meanings as in the Securities Act (Ontario) as may be
amended from time to time;

 

(iii)          The consummation of any transaction, whether by way of
reorganization, consolidation, arrangement, liquidation, transfer, exchange,
sale or otherwise, whereby a Person or

 

9

--------------------------------------------------------------------------------


 

a group of Persons acting jointly or in concert at arm’s length to the Company,
either individually or together with its or their affiliates, acquires legal or
beneficial ownership of all or substantially all of the assets of the Company,
other than in a transaction that would result in:

 

(A)          the holders of common shares of the Company immediately prior to
the completion of such transaction (not including any such Person or any owner
of such Person) continuing to own more than 50% of the voting shares of the
surviving entity outstanding immediately following the completion of such
transaction; and

 

(B)           a majority of the members of the board of directors of the
surviving entity having been members of the board of directors of the Company
immediately prior to the completion of such transaction; or

 

(iv)          the replacement by way of election at any one time, or the
appointment at any one or a series of related times, of more than one-half of
the members of the Board, if the election or appointment of such replacement
directors has not been approved by a majority of the members of the Board in
office immediately before such replacement.

 

If the Participant is employed by IPSCO Enterprises Inc., or a successor
subsidiary of the Employee in the United States, “Company” for purposes of this
definition of “Change in Control” shall mean either IPSCO Inc. or such United
States Subsidiary.  In no event will a Change in Control be deemed to have
occurred with respect to the Participant, if an employee benefit plan maintained
by the Company or the Participant is part of a purchasing group that consummates
the Change in Control transaction.  The employee benefit plan or the Participant
will be deemed “part of a purchasing group” for purposes of the preceding
sentence if the plan or the Participant is an equity participant in the
purchasing company or group, but not including:  (i) passive ownership of less
than two percent (2%) of the stock of the purchasing company; or (ii) ownership
of equity participation in the purchasing company or group that is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing directors.

 

10

--------------------------------------------------------------------------------


 

(e)           “Involuntary Termination”

 

An “Involuntary Termination” means:

 

(i)            any termination by the Company of the Participant’s employment
following any Change in Control, which is not due to:

 

(A)          the death of the Participant;

 

(B)           the Participant’s normal retirement pursuant to the normal
retirement policies of the Employer;

 

(C)           a condition of total and continuing disability which renders the
Participant incapable of performing his essential job duties and functions for a
period of six (6) months; or

 

(D)          Cause.

 

(ii)           the resignation of the Participant from his employment with the
Company within 60 days of the occurrence of any of the following events:

 

(A)          any requirement by the Company following any Change in Control that
the Participant’s position is based and principal office located outside a
40-mile radius from the Participant’s principal office immediately prior to the
Change in Control;

 

(B)           any material reduction in the Participant’s position, reporting
relationship, overall responsibilities or authority from that in effect
immediately prior to any Change in Control, or immediately prior to any
reduction thereto made in contemplation of the Change in Control;

 

(C)           any material reduction in Participant’s overall cash compensation
(annual base salary plus target bonus opportunity) paid to him by the Company as
in effect immediately prior to any Change in Control or as such overall
remuneration may have been subsequently increased from time to time; or

 

11

--------------------------------------------------------------------------------


 

(D)          any termination or material reduction in value of the Participant’s
benefit programs, including, but not limited to, any pension plan, stock option
plan, investment plan, savings plan, incentive compensation plan or life
insurance, medical plans or disability plans provided by the Company to the
Participant and in which the Participant is participating under which the
Participant is covered, all as in effect immediately prior to any Change in
Control or as such benefit programs may have been subsequently increased from
time to time, which has not been replaced by benefit programs of any other
person which the Participant with equivalent benefits and value under equivalent
terms and conditions as were provided by the benefit programs in effect
immediately prior to the Change in Control and which are not accepted by the
Participant.

 

(f)            “Cause” means:

 

(i)            the Willful failure of the Participant to carry out the
Participant’s reasonable and lawful duties, responsibilities or tasks after
written notice to the Participant from the Company of the Willful failure to do
so and after giving the Participant the opportunity to correct the same within a
reasonable time from the date of receipt of such written notice from the
Company, or

 

(ii)           Willful gross misconduct, gross negligence, the commission of a
criminal act, theft, fraud or dishonestly by the Participant involving the
property or affairs of the Company or the carrying out of the Participant’s
duties, responsibilities and tasks; or

 

(iii)          Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise.

 

(g)           “Person” shall include individuals, partnerships, associations,
trusts, unincorporated organizations and corporations.

 

(h)           “Willful” means any act done or omitted to be done by the
Participant intentionally and without reasonable belief that such act or
omission was in the best interest of the Company.

 

12

--------------------------------------------------------------------------------


 

(i)            Notwithstanding the foregoing, a Participant who is involuntarily
terminated without Cause within 6 months of a Change in Control at the request
or direction of a Person that ultimately participates in the Change in Control
shall be deemed to have incurred an Involuntary Termination after a Change in
Control, and the benefits provided under this Plan shall be adjusted
accordingly.

 

Section 10.  Distributions to Key Employees.

 

Notwithstanding any provision of the Plan to the contrary, in the case of any
Participant who is a key employee (as defined in Code Section 416(i) without
regard to paragraph (5) thereof), distributions may not commence until the
earlier of six (6) months after the date of the Participant’s Termination Date
or the Participant’s death.  Notwithstanding the foregoing sentence, the
Participant’s annual retirement benefit shall continue to be calculated under
the Plan (and reduced, as applicable, in accordance with Sections 7(b) and 9)
based upon the date the Participant terminated employment.  The first monthly
payment made to the Participant will consist of a (i) a lump sum equal to the
Participant’s 401(k) Shadow Account (credited with interest to the date of
distribution), (ii) that month’s regularly scheduled installment distribution,
and (iii) any month’s regularly scheduled installment distribution that would
have been paid to the Participant previously but for this Section 10.

 

Section 11.  Death Benefits.

 

(a)           Death Before Retirement.  If the Participant dies before payment
of his annual retirement benefit has commenced, his Beneficiary shall receive
the actuarial present value of the participant’s accrued benefit net of the
offsets defined herein.  In addition, any unpaid balance of the Participant’s
401(k) Shadow Account, plus interest to the date of payment shall be paid to the
Participant’s beneficiary, designated under the IPSCO Enterprises Inc.
Retirement Savings and Profit Sharing Plan.  Other benefits may be payable as
defined in an appendix.

 

(b)           Death After Retirement.  If the Participant dies after payment of
his annual retirement benefit has commenced, his Beneficiary shall receive the
survivor benefit inherent in the form of payment provided to the Participant.
Other benefits may be payable as defined in an appendix.

 

13

--------------------------------------------------------------------------------


 

Section 12.  Forms of Payment.

 

Unless otherwise specified in an appendix, the annual retirement benefit payable
under the Plan shall be paid in the form of a life annuity with one hundred and
eighty (180) payments guaranteed as described in Section 6(b).  Notwithstanding
the foregoing, the Participant may, prior to December 31, 2006 (or such later
date permitted under Code Section 409A) or, if later, within thirty (30) days of
first becoming a Participant in the Plan, request payment of his annual
retirement benefit in an alternative form of payment, such as a lump sum, that
is the Actuarial Equivalent in value to the normal form of benefit.  Moreover,
notwithstanding the foregoing, the total amount credited to the Participant’s
401(k) Shadow Account shall be paid as a lump sum.

 

Section 13.  Currency Conversion.

 

The final determination of the amount of any benefit payable under the Plan
shall be made in United States currency.  All conversions of the amount of the
benefit payable from Canadian currency to United States currency shall be based
on the most recent CANSIM series B3400, or its successor, rounded to the nearest
0.1-cent.

 

Notwithstanding the foregoing, in the event that a higher benefit payable shall
result from using the average conversion rate in the twelve (12) month period
preceding the determination date, then such conversion rate yielding such higher
benefit payable shall be used.  The conversion at payment shall be based on the
most recent CANSIM rate.

 

Section 14.  Nature of Claim for Payments.

 

Except as otherwise provided in the Plan, the Company shall not be required to
set aside or segregate any assets of any kind to meet its obligations
hereunder.  The Participant shall have no right on account of the Plan in, or
any specific assets of, the Company.  Any right to any payment the Participant
may have on account of the Plan shall be that of a general, unsecured creditor
of the Company.

 

The obligation of the Company to pay benefits under the Plan shall be binding
upon its successors, assigns, whether by merger, consolidation, or acquisition
of all or substantially all of its business assets.

 

Notwithstanding the foregoing, the Company may fund a portion of the benefit
payable under the Plan through the IPSCO Enterprises Inc. Executive Compensation
Trust.  Assets in such trust shall at all times remain subject to the claims of
the Company’s creditors.

 

14

--------------------------------------------------------------------------------


 

Section 15.  No Assignment or Alienation.

 

The interest hereunder of the Participant or Beneficiary shall not be alienable
by the Participant or Beneficiary by assignment or any other method and shall
not be subject to, or be taken by, his creditors by any process whatsoever, and
any attempt to cause such interest to be so subjected shall not be recognized,
except to such extent required by law.

 

Section 16.  No Contract of Employment.

 

The Plan shall not be deemed to constitute a contract of employment between the
Company and the Participant, or to be consideration for the employment of the
Participant.  Neither the action of the Company in establishing the Plan nor any
action taken by the Company under the provisions hereof, nor any provision of
the Plan, shall be construed as giving to the Participant the right to be
retained in its employ or any right to any payment whatsoever except to the
extent of the benefits provided for by the Plan.  The Company expressly reserves
its right at any time to dismiss the Participant without liability for any claim
against the Company for any payment whatsoever, except to the extent provided
for in the Plan. Notwithstanding the immediately preceding sentence, the Company
shall not pay out to the Participant any benefits provided under this Plan in
the event that the Participant is terminated for Cause as such term is defined
in Section 9 hereunder.

 

Section 17.  Amendment.

 

The Plan may be altered, amended, or revoked in writing by the Company at any
time, but such action may not reduce the Company’s obligation with respect to
the Participant below the amount to which he would be entitled under the Plan as
in effect immediately prior to such alteration, amendment, or revocation. 
Except as may be permitted under Code Section 409A, no alteration, amendment or
revocation of the Plan shall directly or indirectly accelerate a distribution to
any Participant and the Company’s obligation to the Participant shall continue
until the obligation lapses in accordance with the terms of the Plan immediately
prior to such alteration, amendment or revocation.

 

Section 18.  Claims Procedure.

 

In the event a Participant’s claim for benefits under the Plan is denied in
whole or in part by the Company, the Company will notify the Participant (or
Beneficiary) of the denial.  Such notification will be made in writing, within
90 days of the date the claim is received by the Company.  The notification will
include: (i) the specific reasons for the denial; (ii) specific reference to

 

15

--------------------------------------------------------------------------------


 

the Plan provisions upon which the denial is based; (iii) a description of any
additional information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the applicable review procedures.

 

The Participant has 90 days from the date he or she receives notice of a claim
denial to file a written request for review of the denial with the Company.  The
Company will review the claim denial and inform the Participant (or Beneficiary)
in writing of its decision within 60 days of the date the claim review request
is received by the Company, unless special circumstances require an extension of
time, in which case, a decision shall be rendered not later than 120 days after
the receipt of a request for review. Such decision shall be final and binding on
the claimant.

 

Section 19.  Governing Law.

 

The Plan shall be governed and construed in accordance with the laws of the
State of Illinois except to the extent preempted by federal law.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused the
Plan to be executed this 9th  day of November, 2005.

 

 

(CORPORATE SEAL)

IPSCO INC.

 

(acting for and on behalf of IPSCO Enterprises Inc.)

 

 

 

 

 

 

ATTEST:

BY:

/S/ RAYMOND J. RAREY

 

 

Raymond J. Rarey

 

 

 

By:

/s/ Leslie T. Lederer

 

Its:

Vice President & Chief Human

 

Leslie T. Lederer

 

Resources Officer

 

16

--------------------------------------------------------------------------------


 


APPENDIX A


 


FOR GROUP EXECUTIVES AND U.S. EXPATRIATES


 

The terms of the Plan as applicable to participants of the Pension Plan for
Executives of IPSCO Inc. (“Group Executives”) are as set forth herein.

 

1.             401(k) Shadow Account – Group Executives and U.S. Expatriates are
not eligible for a 401(k) Shadow Account.

 

2.             Final Earnings – For Group Executives and U.S. Expatriates, the
final earnings means the average annual Earnings of the Participant during the
five consecutive calendar years of Continuous Service in which Earnings were
highest, and shall mean the average annual Earnings during the actual period of
Continuous Service if such service is less than five calendar years.  For all
purposes of this Appendix A, and without regard to any provision of the Plan to
the contrary, a Participant’s Earnings shall not include any portion of
compensation attributable to a bonus.

 

3.             Participant – Participants of the Pension Plan for Executives of
IPSCO Inc. are eligible to participate in this plan by virtue of performing
service in the United States.  For the purpose of this section, U.S. Expatriate
means a citizen of the United States of America who, for the purposes of the
pension arrangements at the Company, has been designated as an executive, and
thus would have qualified for membership in the Pension Plan for Executives of
IPSCO Inc.

 

4.             Normal Retirement Date – The Participant’s normal retirement date
shall be the first day of the month coincident with or next following his
attainment of age 65.

 

5.             Pensionable Service – With respect to Final Earnings as defined
in this Appendix, an additional reduction in the Final Earnings will be computed
for Participants under this Appendix for such Participant’s Continuous Service
with the Company while in the U.S. (“U.S. Pensionable Service”). The offset will
be computed for each complete month of Pensionable Service by the following
factor:

 

$5,000 + 0.5 (monthly salary - $5,000)

Monthly salary

 

--------------------------------------------------------------------------------


 

6.             Normal Form of Benefit – For purposes of Sections 6(b) and 10,
the annual retirement benefit described in Section 6(a) shall be paid monthly as
a life annuity, with 60% of the monthly annuity continuing to the spouse after
the participant’s death if the participant is married at the time payments
commence.

 

7.             Benefits at Early Retirement Date – For purposes of Section 7(b),
the annual normal retirement benefit payable at an early retirement date shall
reflect a reduction of 0.3% for each complete month the Participant’s early
retirement date precedes age 65.  The reduction will not apply if the
participant has 30 years of service or is age 62 with at least 10 years of
service.

 

--------------------------------------------------------------------------------


 


APPENDIX B


 


FOR VICKI AVRIL


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for Vicki Avril is May 12, 2004.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to Vicki Avril, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for Vicki Avril begins on May 12, 2004.

 

--------------------------------------------------------------------------------


 


APPENDIX C


 


FOR DAVID BRITTEN


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for David Britten is
January 1, 2004.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to David Britten, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for David Britten begins on June 17, 1985.

 

--------------------------------------------------------------------------------


 


APPENDIX D


 


FOR GREG MAINDONALD


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for Greg Maindonald is
January 1, 2004.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to Greg Maindonald, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for Greg Maindonald begins on November 28, 1974.

 

--------------------------------------------------------------------------------


 

Appendix E

 


FOR RAYMOND RAREY


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for Raymond Rarey is
January 1, 2004.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to Raymond Rarey, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for Raymond Rarey begins on January 1, 2000.

 

17

--------------------------------------------------------------------------------


 

Appendix F

 


FOR LES LEDERER


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for Les Lederer is March 1, 2005.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to Les Lederer, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for Les Lederer begins on March 1, 2005.

 

--------------------------------------------------------------------------------


 

Appendix G

 


FOR JOSEPH RUSSO


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for Joseph Russo is January 1, 1997.
In addition, the Company shall credit, as of January 1, 1997, an amount of
$19,443.11 (USD) to the 401(k) Shadow Account.  This amount adjusts the
accumulated value of the 401(k) Shadow Account as of January 1, 1997 to the
value it would have attained had the provisions for this account been in effect
for all prior years in which Deferral Agreements between Joseph Russo and the
Company were in effect.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to Joseph Russo, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for Joseph Russo begins on May 1, 1983.

 

--------------------------------------------------------------------------------


 

Appendix H

 


FOR DAVID SUTHERLAND


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for David Sutherland is
January 1, 2004.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to David Sutherland, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for David Sutherland begins on October 17, 1977.

 

--------------------------------------------------------------------------------


 

Appendix I

 


FOR JOHN TULLOCH


 

The terms of the Plan as applicable to the named Participant are as set forth
herein.

 

1.             401(k) Shadow Account – For purposes of Section 1.12 of the Plan,
the start date of the 401(k) Shadow Account for John Tulloch is January 1, 2004.

 

2.             Participant – With respect to Section 1.14 of the Plan, the term
Participant refers to John Tulloch, SSN XXX-XX-XXXX.

 

3.             Continuous Service – With respect to Section 1.08 of the Plan,
Continuous Service for John Tulloch begins on July 1, 1977.

 

--------------------------------------------------------------------------------